Exhibit 10.1

 



 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (the "Agreement"), dated as of June 6, 2017 is made by
and between Investview Inc., a Nevada corporation (the “Company”), and
__________ (the “Investor”).

 

WHEREAS, on March 31, 2017, the members of Wealth Generators LLC, a Utah limited
liability company (“Wealth”), contributed 100% of their membership interests to
the Company in consideration of shares of common stock of the Company resulting
in Wealth becoming a wholly owned subsidiary of the Company (the
“Contribution”).

 

WHEREAS, prior to the Contribution, Investor loaned Wealth $_____ (the “Loan”).

 

WHEREAS, all prior agreements entered between Wealth and/or the Company and the
Investor are null and void.

 

WHEREAS, the Company and Investor wish to convert the Loan into such number of
shares of common stock of the Company equal to the Loan amount divided by the
conversion price of $0.01 per share (the "Conversion Price") resulting in the
issuance of ______ shares of common stock of the Company (the “Shares”) to
Investor.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:

 

1.       Conversion. It is agreed by the Company and Investor that the Loan
shall convert into the Shares at the Conversion Price with no further action to
be taken by the Investor or the Company effective as of the date set forth
above.

 

2.       Prior Agreements. All prior agreements entered between Wealth and/or
the Company and the Investor are null and void.

 

3. Certificate Delivery. Within ten (10) business days of the date first set
forth above, the Company shall deliver a certificate representing the Shares to
Investor.

 

4.       Further Assurances. The parties, by entering into this Agreement, agree
to execute all agreements and other documents as reasonably requested by the
other party.

 

5.       Representations and Warranties and Covenants of Investor. Investor
represents, warrants and covenants to the Company as follows:

 

a. No Registration. Investor understands that the Shares have not been, and will
not be, registered under the Securities Act of 1933, as amended (the “Securities
Act”) by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Investor’s
representations as expressed herein or otherwise made pursuant hereto.

 



 

 

  

b. Investment Experience. Investor has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company and acknowledges that he can protect his own interests. Investor
has such knowledge and experience in financial and business matters so that
Investor is capable of evaluating the merits and risks of its investment in the
Company.

 

d. Speculative Nature of Investment; SEC Reports; Dilution. Investor understands
and acknowledges that the Company has a limited financial and operating history
and that an investment in the Company is highly speculative and involves
substantial risks. Investor can bear the economic risk of such investment and is
able, without impairing such financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of Investor’s
investment. Investor understands that the Company will need issue additional
shares of common stock in connection with conversion of existing debt, future
financings and in connection with the retention or hiring of management and
employees, which will dilute Investor.

 

e. Accredited Investor. Investor is an “accredited investor’ within the meaning
of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act and shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.

 

f. Rule 144. Investor acknowledges that the Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available. The Investor is aware of the provisions of Rule
144 promulgated under the Securities Act which permit limited resale of shares
subject to the satisfaction of certain conditions, including among other things,
the existence of a public market for the shares, the availability of certain
current public information about the Company and the resale occurring not less
than six months after a party has purchased and paid for the security to be
sold. The Investor acknowledges that, in the event all of the requirements of
Rule 144 are not met, registration under the Securities Act or an exemption from
registration will be required for any disposition of the Shares the Investor
understands that, although Rule 144 is not exclusive, the Securities and
Exchange Commission has expressed its opinion that persons proposing to sell
restricted securities received in a private offering other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales and that such persons and the brokers who participate in the transactions
do so at their own risk. As the Company was a former shell, in the event the
Company fails to file its required reports with the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, then Rule 144
will not available until such reports have been filed.

 

g. Authorization.

 

i. Investor has all requisite power and authority to execute and deliver this
Agreement, and to carry out and perform its obligations under the terms hereof.
All action on the part of the Investor necessary for the authorization,
execution, delivery and performance of this Agreement, and the performance of
all of the Investor’s obligations herein, has been taken.

 



2 

 

  

ii. This Agreement, when executed and delivered by Investor, will constitute
valid and legally binding obligations of Investor, enforceable in accordance
with its terms except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.

 

iii. No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by Investor in connection with the execution and
delivery of this Agreement by Investor or the performance of Investor’s
obligations hereunder.

 

h. Brokers or Finders. Investor has not engaged any brokers, finders or agents,
and the Company has not, and will not, incur, directly or indirectly, as a
result of any action taken by Investor, any liability for brokerage or finders’
fees or agents’ commissions or any similar charges in connection with this
Agreement and the transactions related hereto.

 

i. Tax Advisors. Investor has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters,
Investor relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. Investor
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

j. Legends. Investor understands and agrees that the certificates evidencing the
Shares shall bear a legend in substantially the form as follows (in addition to
any legend required by any other applicable agreement or under applicable state
securities laws):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

6.       Miscellaneous.

 

a. Notice. Any notice required under this Agreement shall be deemed duly
delivered (and shall be deemed to have been duly received if so given), if
personally delivered, sent by a reputable courier service, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties at the addresses set forth above or to such other
address as any party may have furnished to the other in writing in accordance
with this Section.

 

b. Law and Jurisdiction. The laws of the State of Utah apply to this Agreement,
without deference to the principles of conflicts of law. Both jurisdiction and
venue for any litigation pursuant to this Agreement shall be proper in the
courts of Utah.

 

c. Severability. If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the parties, and the rest of the provisions of this
Agreement shall remain in effect.

 



3 

 

  

d. Waiver. The failure of any party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.

 

e. Assignability. This Agreement shall not be assignable by either party.

 

f. Amendment. This Agreement may only be amended or modified in a writing signed
by both of the parties and referring to this Agreement.

 

g. Entire Agreement. This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereonto duly authorized as of the day and year
first above written.

 

  INVESTVIEW INC.       By:    

Name:

Title:

Ryan Smith
CEO

 



4 

 